Citation Nr: 1810602	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to May 1969.  He received the Combat Infantryman Badge, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  

In March 2017, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Compensable initial rating - Bilateral hearing loss

The Veteran seeks a compensable initial rating for his service-connected bilateral hearing loss.  At his March 2017 hearing, he testified that his hearing loss has worsened since his most recent VA examination, conducted in August 2015.  He stated that he has noticed a worsening of his hearing acuity in the past year or two.  Though a layperson, the Veteran is competent to testify regarding such observable symptomatology as hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Therefore, remand to afford the Veteran a current VA audiological examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current impairment resulting from his service-connected bilateral hearing loss.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's auditory acuity history and his reported symptoms.  The examination report should report the severity of the Veteran's bilateral hearing loss in terms conforming to the applicable rating criteria.  

The examiner also should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on his ability to obtain and maintain gainful employment and otherwise engage in the regular activities of daily living.  A complete rationale for all opinions expressed is requested. 

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




